In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1375V
                                   Filed: September 14, 2016
                                         UNPUBLISHED

****************************
DIANNE GAIL STROBEL,                    *
                                        *
                     Petitioner,        *      Damages Decision Based on Proffer;
v.                                      *      Influenza (“Flu”) Vaccination;
                                        *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                     *      Processing Unit (“SPU”)
                                        *
                     Respondent.        *
                                        *
****************************
Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 13, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her November 19, 2014 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On January 29, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On September 12, 2016, respondent filed a proffer
on award of compensation (“Proffer”) indicating that petitioner should be awarded
compensation of $8,250.00 representing past and future unreimbursable expenses, and

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$184,750.00 representing actual and projected pain and suffering. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $193,000.00 which represents compensation
for past and future unreimbursable expenses ($8,250.00), and actual and
projected pain and suffering ($184,750.00), in the form of a check payable to
petitioner, Dianne Gail Strobel. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

 DIANNE GAIL STROBEL,

                       Petitioner,

       v.
                                                      No. 15-1375V
                                                      Chief Special Master Dorsey
 SECRETARY OF HEALTH AND
                                                      ECF
 HUMAN SERVICES,

                       Respondent.

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On January 28, 2016, respondent filed a Rule 4(c) Report conceding that petitioner was

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury.

       A. Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her SIRVA injury. Additionally, based upon the evidence of record,

petitioner will require future care for her SIRVA injury. Respondent proffers that petitioner

should be awarded $8,250.00 for her past and future unreimbursable expenses. Petitioner agrees.

       B. Pain and Suffering

       Respondent proffers that petitioner should be awarded $184,750.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and suffering

has been reduced to net present value. See 42 U.S.C. 300-15(a)(4). Petitioner agrees.
II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1

           A. A lump sum payment of $193,000.00 in the form of a check payable to petitioner,
              Dianne Gail Strobel. This amount accounts for all elements of compensation under
              42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                              Respectfully submitted,

                                                              BENJAMIN C. MIZER
                                                              Principal Deputy Assistant Attorney General

                                                              C. SALVATORE D’ALESSIO
                                                              Acting Director
                                                              Torts Branch, Civil Division

                                                              CATHARINE E. REEVES
                                                              Acting Deputy Director
                                                              Torts Branch, Civil Division

                                                              ALTHEA W. DAVIS
                                                              Senior Trial Counsel
                                                              Torts Branch, Civil Division

                                                              /s/ Adriana Teitel
                                                              ADRIANA TEITEL
                                                              Trial Attorney
                                                              Torts Branch, Civil Division
                                                              U.S. Department of Justice
                                                              P.O. Box 146, Benjamin Franklin Station
                                                              Washington, DC 20044-0146
                                                              Tel: (202) 616-3677


Dated: September 12, 2016


1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.

                                                         2